 

EXHIBIT 10.2

 

THIRD AMENDED AND RESTATED GUARANTY AGREEMENT

 

THIS THIRD AMENDED AND RESTATED GUARANTY AGREEMENT dated as of May 31, 2018
(this “Guaranty Agreement”), is being entered into among EACH OF THE UNDERSIGNED
AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A GUARANTY
JOINDER AGREEMENT (each a “Guarantor” and collectively the “Guarantors”) and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for each of the Secured Bank Creditors (as defined in
the Credit Agreement referenced below).  All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

RECITALS:

 

A.The Guarantors and Bank of America, N.A., as administrative agent, are parties
to that certain Second Amended and Restated Guaranty Agreement dated as of
October 28, 2015 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Guaranty Agreement”),
pursuant to which the Guarantors guaranteed the extensions of credit made or
maintained under that certain Second Amended and Restated Credit Agreement dated
as of October 28, 2015 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement”),
among Granite Construction Incorporated, a Delaware corporation (the “Company”),
Granite Construction Company, a California corporation (“GCC”), GILC
Incorporated, a California corporation (“GILC” and, together with the Company
and GCC, collectively, the “Borrowers”), Bank of America, N.A., as
administrative agent, swing line lender and L/C issuer, and the lenders from
time to time party thereto, and certain Secured Cash Management Agreements,
Secured Hedge Agreements and Secured Card Related Products Agreements (each as
defined in the Existing Credit Agreement).

 

B.Pursuant to that certain Third Amended and Restated Credit Agreement dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrowers, the
Administrative Agent, Bank of America, N.A., as Collateral Agent, Swing Line
Lender and L/C Issuer, and the lenders now or hereafter party thereto (the
“Lenders”), the Lenders have agreed to amend and restate the Existing Credit
Agreement and to continue to provide to the Borrowers a revolving credit
facility with a swing line facility and a letter of credit sublimit, as well as
a term loan facility.

 

C.Certain additional extensions of credit may be made from time to time for the
benefit of the Guarantors pursuant to certain Secured Cash Management
Agreements, Secured Hedge Agreements, Secured Card Related Products Agreements,
and Secured Bilateral Letters of Credit (each as defined in the Credit
Agreement).

 

D.It is a condition precedent to the Secured Bank Creditors’ obligations to
amend and restate the Existing Credit Agreement and to continue and to make and
maintain such

 

--------------------------------------------------------------------------------

 

extensions of credit that the Guarantors shall have executed and delivered this
Guaranty Agreement to the Administrative Agent.

 

D.Each Guarantor (other than the Company) is, directly or indirectly, a
Subsidiary of the Company and will materially benefit from such extensions of
credit.

 

In order to induce the Lenders to amend and restate the Existing Credit
Agreement and to induce the Secured Bank Creditors to from time to time make and
maintain extensions of credit under the Credit Agreement and under the Secured
Cash Management Agreements, Secured Hedge Agreements, Secured Card Related
Products Agreements, and Secured Bilateral Letters of Credit, each Guarantor
hereby agrees with the Administrative Agent, for the ratable benefit of the
Secured Bank Creditors, that the Existing Guaranty Agreement is hereby amended
and restated by this Guaranty Agreement, with the effect that the Existing
Guaranty Agreement as so amended and restated is hereby continued into this
Guaranty Agreement, and this Guaranty Agreement shall constitute neither a
release nor novation of any obligation or liability arising under the Existing
Guaranty Agreement, and such obligations shall continue in effect on the terms
hereof, all as follows:

 

1.Guaranty.  Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Secured Bank Creditors the payment and performance in
full of the Guaranteed Liabilities (as defined below).  For all purposes of this
Guaranty Agreement, “Guaranteed Liabilities” means:  (a) each Borrower’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Credit Agreement,
the Notes, and all other Loan Documents heretofore, now or at any time or times
hereafter owing, arising, due or payable from such Borrower to any one or more
of the Secured Bank Creditors, including principal, interest, premiums and fees
(including all reasonable fees and expenses of counsel (collectively,
“Attorneys’ Costs”)); (b) each Borrower’s prompt, full and faithful performance,
observance and discharge of each and every agreement, undertaking, covenant and
provision to be performed, observed or discharged by such Borrower under the
Credit Agreement, the Notes and all other Loan Documents; and (c) the prompt
payment in full by each Loan Party, when due or declared due and at all such
times, of obligations and liabilities now or hereafter arising under the Secured
Cash Management Agreements, Secured Hedge Agreements, Secured Card Related
Products Agreements, and Secured Bilateral Letters of Credit; provided, however,
that the Guaranteed Liabilities shall not include any Excluded Swap
Obligations.  The Guarantors’ obligations to the Secured Bank Creditors under
this Guaranty Agreement are hereinafter collectively referred to as the
“Guarantors’ Obligations” and, with respect to each Guarantor individually, the
“Guarantor’s Obligations”.  Notwithstanding the foregoing, the liability of each
Guarantor individually with respect to its Guarantor’s Obligations shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

 

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.  

 

2

 

--------------------------------------------------------------------------------

 

The Guarantors’ Obligations are secured by various Security Instruments referred
to in the Credit Agreement.

 

2.Payment.If any Loan Party shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorneys’ Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then any or all of the Guarantors will, upon
demand thereof by the Administrative Agent, (a) fully pay to the Administrative
Agent, for the benefit of the Secured Bank Creditors, subject to any restriction
on each Guarantor’s Obligations set forth in Section 1 hereof, an amount equal
to all the Guaranteed Liabilities then due and owing or declared or deemed to be
due and owing, including for this purpose, in the event of any Event of Default
under Section 8.01(f) of the Credit Agreement (and irrespective of the
applicability of any restriction on acceleration or other action as against any
other Loan Party under any Debtor Relief Laws), the entire outstanding or
accrued amount of all Obligations or (b) perform such Guaranteed Liabilities, as
applicable.  For purposes of this Section 2, the Guarantors acknowledge and
agree that “Guaranteed Liabilities” shall be deemed to include any amount
(whether principal, interest, premium or fees) which would have been accelerated
in accordance with Section 8.02 of the Credit Agreement but for the fact that
such acceleration could be unenforceable or not allowable under any Debtor
Relief Law.

 

3.Absolute Rights and Obligations.  This is a guaranty of payment and not of
collection.  The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and any other Loan Document to
which it is a party by reason of:

 

(a)any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

 

(b)any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

(c)any acceleration of the maturity of any of the Guaranteed Liabilities, of the
Guarantor’s Obligations of any other Guarantor, or of any other obligations or
liabilities of any Person under any of the Related Agreements;

 

(d)any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed

3

 

--------------------------------------------------------------------------------

 

Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

 

(e)any dissolution of any Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of any Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of any Borrower or any Guarantor or
any other party to a Related Agreement;

 

(f)any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

 

(g)the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty or any
other Loan Document now or hereafter in effect);

 

(h)any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement; or

 

(i)any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor) which may or might in any manner or to any extent vary the risks
of such Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any Borrower or
any other Loan Party or to any collateral in respect of the Guaranteed
Liabilities or Guarantors’ Obligations.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance or
release of such Guarantors’ Obligations as herein provided.

 

4.Currency and Funds of Payment.  All Guarantors’ Obligations for payment will
be paid in lawful currency of the United States of America and in immediately
available funds, regardless of any law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of any Secured Bank Creditor with respect thereto as against any Borrower, or
cause or permit to be invoked any alteration in the time, amount or manner of
payment by any Borrower of any or all of the Guaranteed Liabilities.  If, for
the

4

 

--------------------------------------------------------------------------------

 

proposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Loan Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given.  The obligation of each Guarantor in respect of any such sum
due from it to the Administrative Agent or any Secured Bank Creditor hereunder
or under the other Loan Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Guaranty
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Secured
Bank Creditor, as the case may be, of any sum adjudicated to be so due in the
Judgment Currency, the Administrative Agent or such Secured Bank Creditor, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Secured Bank Creditor from any Guarantor in the Agreement Currency,
such Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Secured Bank Creditor,
as the case may be, against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
or any Secured Bank Creditor in such currency, the Administrative Agent or such
Secured Bank Creditor, as the case may be, agrees to return the amount of any
excess to such Guarantor (or to any other Person who may be entitled thereto
under applicable law).

 

5.Events of Default.  Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election (which shall be
exercised in accordance with Section 8.02 of the Credit Agreement) and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and the
Guarantors’ Obligations shall immediately be and become due and payable;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the Guarantors’ Obligations shall automatically become due and
payable, without further act of the Administrative Agent or any Lender.

 

6.Subordination.  Until this Guaranty Agreement is terminated in accordance with
Section 22 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (a) of any Borrower, to the payment in full of the Guaranteed
Liabilities, (b) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(c) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Secured Bank
Creditor and arising under the Loan Documents or any Secured Cash Management
Agreement, Secured Hedge Agreement, Secured Card Related Products Agreement or
Secured Bilateral Letters of Credit.  All amounts due under such subordinated
debts, liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the

5

 

--------------------------------------------------------------------------------

 

Secured Bank Creditors on account of the Guaranteed Liabilities, the Guarantors’
Obligations, or such other obligations, as applicable, and, after such request
and pending such payment, shall be held by such Guarantor as agent and bailee of
Secured Bank Creditors separate and apart from all other funds, property and
accounts of such Guarantor.

 

7.Suits.  Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Secured Bank Creditors, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to such Guarantor, the Guarantors’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against any one or more or all of the
Guarantors.  At the Administrative Agent’s election, one or more and successive
or concurrent suits may be brought hereon by the Administrative Agent against
any one or more or all of the Guarantors, whether or not suit has been commenced
against any Borrower, any other Guarantor, or any other Person and whether or
not the Secured Bank Creditors have taken or failed to take any other action to
collect all or any portion of the Guaranteed Liabilities or have taken or failed
to take any actions against any collateral securing payment or performance of
all or any portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

 

8.Set-Off and Waiver.  Each Guarantor waives any right to assert against any
Secured Bank Creditor as a defense, counterclaim, set-off, recoupment or cross
claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against any Borrower or any other Loan Party or any or all of the Secured
Bank Creditors without waiving any additional defenses, set-offs, counterclaims
or other claims otherwise available to such Guarantor.  Each Guarantor agrees
that each Secured Bank Creditor can exercise set-off rights as set forth in
Section 10.08 of the Credit Agreement.  For the purposes of this Section 8, all
remittances and property shall be deemed to be in the possession of a Secured
Bank Creditor as soon as the same may be put in transit to it by mail or carrier
or by other bailee.

 

9.Waiver of Notice; Subrogation.

 

(a)Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences:  (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of any Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof; (iii)
presentment, demand, default, non-payment, partial payment and protest; and (iv)
any other event, condition, or occurrence described in Section 3 hereof.  Each
Guarantor agrees that each Secured Bank Creditor may heretofore, now or at any
time hereafter do any or all of the foregoing in such manner, upon such terms
and at such times as each Secured Bank Creditor, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor

6

 

--------------------------------------------------------------------------------

 

from its Guarantor’s Obligations, and each Guarantor hereby consents to each and
all of the foregoing events or occurrences.

 

(b)Each Guarantor hereby agrees that payment or performance by such Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Secured Bank Creditors upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, including in either case any defense based upon an election of
remedies by any Secured Bank Creditor under the provisions of Sections 580a,
580b, 580d, and 726 of the California Code of Civil Procedure or any similar law
of the State of California or any other jurisdiction.  In making this waiver,
each Guarantor specifically acknowledges that it understands and is aware that,
under Sections 580b and 580d of the California Code of Civil Procedure, if the
Secured Bank Creditors (or any of them) conducted a nonjudicial foreclosure sale
of real property collateral:  (i) such Secured Bank Creditor(s) would lose the
right to pursue the Borrowers for any deficiency that might remain following
such sale; (ii) if such Guarantor were to pay such deficiency following such
sale, it would be precluded from pursuing the Borrowers for reimbursement; and
(iii) as a result, such Secured Bank Creditor(s) would be prevented from
pursuing such Guarantor for such deficiency following such sale.  IT IS FURTHER
EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH GUARANTOR THAT DEMAND
UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE
PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE
FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT
AGREEMENT.

 

(c)Each Guarantor further agrees with respect to this Guaranty Agreement that it
shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to security for the Guaranteed Liabilities unless and
until 93 days immediately following the Facility Termination Date shall have
elapsed without the filing or commencement, by or against any Loan Party, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets.  This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by any Guarantor against
the estate of any other Loan Party within the meaning of Section 101 of the
Bankruptcy Code, in the event of a subsequent case involving any other Loan
Party.  If an amount shall be paid to any Guarantor on account of such rights at
any time prior to termination of this Guaranty

7

 

--------------------------------------------------------------------------------

 

Agreement in accordance with the provisions of Section 22 hereof, such amount
shall be held in trust for the benefit of the Secured Bank Creditors and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Bank Creditors, to be credited and applied upon the Guarantors’ Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement or otherwise as the Secured Bank Creditors may elect.  The agreements
in this subsection shall survive repayment of all of the Guarantors’
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 22
hereof, and occurrence of the Facility Termination Date.  

 

For purposes of this Guaranty Agreement, “Facility Termination Date” means the
date as of which all of the following shall have occurred:  (a) the Aggregate
Commitments have terminated, (b) all Obligations have been paid in full (other
than (x) contingent indemnification obligations and (y) obligations and
liabilities under Secured Cash Management Agreements, Secured Hedge Agreements,
Secured Card Related Products Agreements and Secured Bilateral Letters of Credit
as to which arrangements satisfactory to the applicable Cash Management Bank,
Hedge Bank, Card Related Products Bank or LOC Bank have been made), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).

 

10.Effectiveness; Enforceability.  This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 22 hereof.  Any claim or claims
that the Secured Bank Creditors may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Secured Bank Creditors by written notice directed to such
Guarantor in accordance with Section 24 hereof.

 

11.Representations and Warranties.  Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Secured Bank Creditors, that it
is duly authorized to execute and deliver this Guaranty Agreement (or the
Guaranty Joinder Agreement to which it is a party, as applicable), and to
perform its obligations under this Guaranty Agreement, that this Guaranty
Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) has been duly executed and delivered on behalf of such Guarantor by
its duly authorized representatives; that this Guaranty Agreement (and any
Guaranty Joinder Agreement to which such Guarantor is a party) is legal, valid,
binding and enforceable against such Guarantor in accordance with its terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and that such
Guarantor’s execution, delivery and performance of this Guaranty Agreement (and
any Guaranty Joinder Agreement to which such Guarantor is a party) do not
violate or constitute a breach of any of its Organization Documents, any
agreement or instrument to which such Guarantor is a party, or any law, order,
regulation, decree or award of any governmental authority or arbitral body to
which it or its properties or operations is subject.

 

8

 

--------------------------------------------------------------------------------

 

12.Expenses and Indemnity.  Each Guarantor shall, jointly and severally, (a) pay
all reasonable fees and expenses, including Attorneys’ Costs, incurred by any
Secured Bank Creditor in connection with the enforcement of this Guaranty
Agreement, whether or not suit be brought, and (b) indemnify each Indemnitee
(which for purposes of this Guaranty Agreement shall include, without
limitation, all Secured Bank Creditors), in each case, to the extent any
Borrower would be required to do so pursuant to Section 10.04 of the Credit
Agreement.  The obligations of each Guarantor under this Section shall survive
the payment in full of the Guarantors’ Obligations and termination of this
Guaranty Agreement.

 

13.Reinstatement.  Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Bank Creditor in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Secured Bank Creditor in whole or in part in good faith settlement of any
pending or threatened avoidance claim.

 

14.Attorney-in-Fact.  To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Secured Bank
Creditors, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

 

15.Reliance.  Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Bank Creditors, that:  (a) such Guarantor
has adequate means to obtain on a continuing basis (i) from the Borrowers,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) such Guarantor is not relying on any Secured Bank Creditor or
its or their employees, directors, agents or other representatives or
Affiliates, to provide any such information, now or in the future; (c) such
Guarantor has been furnished with and reviewed the terms of the Credit Agreement
and such other Loan Documents and Related Agreements as it has requested, is
executing this Guaranty Agreement (or the Guaranty Joinder Agreement to which it
is a party, as applicable) freely and deliberately, and understands the
obligations and financial risk undertaken by providing this Guaranty Agreement
(and any Guaranty Joinder Agreement); (d) such Guarantor has relied solely on
the Guarantor’s own independent investigation, appraisal and analysis of the
Borrowers and other Loan Parties, such Persons’ financial condition and affairs,
the Other Information, and such other matters as it deems material in deciding
to provide this Guaranty Agreement (and any Guaranty Joinder Agreement) and is
fully aware of the same; and (e) such Guarantor has not depended or relied on
any Secured Bank Creditor or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning any
Borrower or any other Loan Party or such Person’s financial condition and
affairs or any other matters material to such Guarantor’s decision to provide
this Guaranty Agreement (and any Guaranty Joinder Agreement), or for any

9

 

--------------------------------------------------------------------------------

 

counseling, guidance, or special consideration or any promise therefor with
respect to such decision.  Each Guarantor agrees that no Secured Bank Creditor
has any duty or responsibility whatsoever, now or in the future, to provide to
such Guarantor any information concerning any Borrower, any other Loan Party or
such Persons’ financial condition and affairs, or any Other Information, other
than as expressly provided herein, and that, if such Guarantor receives any such
information from any Secured Bank Creditor or its or their employees, directors,
agents or other representatives or Affiliates, such Guarantor will independently
verify the information and will not rely on any Secured Bank Creditor or its or
their employees, directors, agents or other representatives or Affiliates, with
respect to such information.

 

16.Rules of Interpretation.  The rules of interpretation contained in Section
1.02 of the Credit Agreement shall be applicable to this Guaranty Agreement and
each Guaranty Joinder Agreement and are hereby incorporated by reference.  All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or guaranteed hereby.

 

17.Entire Agreement.  This Guaranty Agreement and each Guaranty Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 22, neither this Guaranty Agreement nor
any Guaranty Joinder Agreement nor any portion or provision hereof or thereof
may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.

 

18.Binding Agreement; Assignment.  This Guaranty Agreement, each Guaranty
Joinder Agreement and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto and
thereto, and to their respective heirs, legal representatives, successors and
assigns; provided, however, that no Guarantor shall be permitted to assign any
of its rights, powers, duties or obligations under this Guaranty Agreement, any
Guaranty Joinder Agreement or any other interest herein or therein except as
expressly permitted herein or in the Credit Agreement.  Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments and
participations.  All references herein to the Administrative Agent shall include
any successor thereof.

 

19.Secured Cash Management Agreements, Secured Hedge Agreements, Secured Card
Related Products Agreements and Secured Bilateral Letters of Credit.  No Cash
Management Bank, Hedge Bank, Card Related Products Bank or LOC Bank that obtains

10

 

--------------------------------------------------------------------------------

 

the benefit of this Guaranty Agreement shall have any right to notice of any
action or to consent to, direct or object to any action hereunder (including the
release, impairment or modification of any Guarantors’ Obligations or security
therefor) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Guaranty Agreement to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangement have been made with respect to, the Secured Obligations arising
under Secured Cash Management Agreements, Secured Hedge Agreements, Secured Card
Related Products Agreements and Secured Bilateral Letters of Credit except to
the extent expressly provided in the Credit Agreement and unless the
Administrative Agent has received written notice of such Secured Obligations,
together with such supporting documentation as it may request, from the
applicable Cash Management Bank, Hedge Bank, Card Related Products Bank or LOC
Bank, as the case may be.  Each Cash Management Bank, Hedge Bank, Card Related
Products Bank, or LOC Bank not a party to the Credit Agreement that obtains the
benefit of this Guaranty Agreement shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Cash Management Bank, Hedge Bank, Card Related Products Bank or LOC
Bank, the Administrative Agent and each of its Related Parties shall be entitled
to all the rights, benefits and immunities conferred under Article IX of the
Credit Agreement.  The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Secured Cash Management Agreements,
Secured Hedge Agreements, Secured Card Related Products Agreements and Secured
Bilateral Letters of Credit in the case of a Facility Termination Date.

 

20.Severability.  The provisions of this Guaranty Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

21.Counterparts.  This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought.  Without limiting the
foregoing provisions of this Section 21, the provisions of Section 10.10 of the
Credit Agreement shall be applicable to this Guaranty Agreement.

 

22.Termination.  Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Guaranty Joinder Agreement, and all of the
Guarantors’ Obligations hereunder (excluding those Guarantors’ obligations
relating to Guaranteed Liabilities that expressly survive such termination)
shall terminate on the Facility Termination Date; provided, however, that any
Guarantor shall be automatically released from its Guarantor’s Obligations and
this Guaranty Agreement if such Guarantor ceases to be a Subsidiary after the
date hereof pursuant to a Disposition of all of the capital stock or other
equity interests of the

11

 

--------------------------------------------------------------------------------

 

Company and its Subsidiaries in such Guarantor as permitted under the Credit
Agreement (to any Person other than a Borrower or Guarantor).

 

23.Remedies Cumulative; Late Payments.  All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Bank Creditor provided by law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments.  The making of the Loans and other credit extensions pursuant to
the Credit Agreement and other Related Agreements shall be conclusively presumed
to have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof.  Any
amounts not paid when due under this Guaranty Agreement shall bear interest at
the Default Rate.

 

24.Notices.  Any notice required or permitted hereunder or under any Guaranty
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Company indicated in Schedule 10.02 of the Credit Agreement and
(b) with respect to the Administrative Agent or any other Secured Bank Creditor,
at the Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement.  All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

 

25.Joinder.  Each Person that shall at any time execute and deliver to the
Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.

 

26.Governing Law; Jurisdiction; Etc.

 

(a)GOVERNING LAW.  THIS GUARANTY AGREEMENT AND EACH GUARANTY JOINDER AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.

(b)SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN THE CITY AND COUNTY OF SAN
FRANCISCO AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT

12

 

--------------------------------------------------------------------------------

 

PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY OTHER SECURED BANK CREDITOR MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE GUARANTORS OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

27.Arbitration and Waiver of Jury Trial.  

(a)This Section concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
Guaranty Agreement (including any renewals, extensions or modifications); or
(ii) any document related to this Guaranty Agreement (collectively a
“Claim”).  For the purposes of this arbitration provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Administrative Agent involved in the servicing, management or administration of
the Obligations or any other obligation described in this Guaranty Agreement.

(b)At the request of any party to this Guaranty Agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”).  The Act will apply even though this Guaranty
Agreement

13

 

--------------------------------------------------------------------------------

 

provides that it is governed by the law of a specified state.  The arbitration
will take place on an individual basis without resort to any form of class
action.

(c)Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Section.  In the event of any inconsistency, the
terms of this Section shall control.  If AAA is unwilling or unable to (i) serve
as the provider of arbitration or (ii) enforce any provision of this arbitration
clause, the Administrative Agent may designate another arbitration organization
with similar procedures to serve as the provider of arbitration.

(d)The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in the State of California.  All Claims shall be determined by
one arbitrator; however, if Claims exceed $5,000,000, upon the request of any
party, the Claims shall be decided by three arbitrators.  All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.

(e)The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of the statute of limitations, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit.  Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s).  The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Guaranty Agreement.

(f)This Section does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral; (iii)
exercise any judicial or power of sale rights, or (iv) act in a court of law to
obtain an interim remedy, such as but not limited to, injunctive relief, writ of
possession or appointment of a receiver, or additional or supplementary
remedies.

(g)The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(h)BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM.  FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS GUARANTY
AGREEMENT TO ARBITRATE, TO THE EXTENT ANY CLAIM

14

 

--------------------------------------------------------------------------------

 

IS NOT ARBITRATED, THE PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF SUCH CLAIM.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS GUARANTY AGREEMENT.

28.California Judicial Reference.  If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Guaranty Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section 12,
the Guarantors shall be solely responsible to pay all fees and expenses of any
referee appointed in such action or proceeding.

 

29.Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the time this
Guaranty Agreement or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty Agreement and the other Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 29
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 29 shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. Each Qualified ECP Guarantor intends this Section 29 to constitute, and
this Section 29 shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

 

For purposes of this Section 29, “Qualified ECP Guarantor” shall mean, at any
time, each Loan Party with total assets exceeding $10,000,000 or that qualifies
at such time as an “eligible contract participant” under the Commodity Exchange
Act and can cause another person to qualify as an “eligible contract
participant” at such time under §1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

30.Amendment and Restatement.  Notwithstanding this amendment and restatement of
the Existing Guaranty Agreement, (a) all of the indebtedness, liabilities and
obligations owing by the Guarantors or any other Person under the Existing
Guaranty Agreement shall continue as obligations hereunder, and shall be and
remain secured by this Guaranty Agreement, and (b) the guaranty hereunder is
given as a substitution of, and not as a payment of the indebtedness,
liabilities and obligations of the Guarantors under, the Existing Guaranty
Agreement and neither the execution and delivery of this Guaranty Agreement nor
the

15

 

--------------------------------------------------------------------------------

 

consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Existing Guaranty Agreement or the guaranty created
thereunder.

 

[Signature pages follow.]

 

16

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTORS:

 

GRANITE CONSTRUCTION INCORPORATED

 

By:  /s/ LAUREL J. KRZEMINSKI

Name:  Laurel J. Krzeminski

Title:    SVP and CFO

 

 

By:  /s/ JIGISHA DESAI

Name:  Jigisha Desai

Title:    VP and Treasurer

 

 

GRANITE CONSTRUCTION COMPANY

 

By:  /s/ LAUREL J. KRZEMINSKI

Name:  Laurel J. Krzeminski

Title:    SVP and CFO

 

 

By:  /s/ JIGISHA DESAI

Name:  Jigisha Desai

Title:    VP and Treasurer

 

 

GRANITE CONSTRUCTION NORTHEAST,

INC.

 

By:  /s/ LAUREL J. KRZEMINSKI

Name:  Laurel J. Krzeminski

Title:    SVP and CFO

 

 

By:  /s/ JIGISHA DESAI

Name:  Jigisha Desai

Title:    VP and Treasurer

 

 

 

 




Third Amended and Restated Guaranty Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

INTERMOUNTAIN SLURRY SEAL, INC.

 

 

By:  /s/ KATHLEEN SCHRECKENGOST

Name:  Kathleen Schreckengost

Title:    VP and Treasurer

 

 

By:  /s/ DARREN S. BEEVOR

Name:  Darren S. Beevor

Title:    VP and Controller

 

 

GILC INCORPORATED

 

By:  /s/ LAUREL J. KRZEMINSKI

Name:  Laurel J. Krzeminski

Title:    President and CEO

 

 

By:  /s/ JIGISHA DESAI

Name:  Jigisha Desai

Title:    VP and CFO

 

 

KENNY CONSTRUCTION COMPANY

 

 

By:  /s/ LAUREL J. KRZEMINSKI

Name:Laurel J. Krzeminski

Title:SVP and CFO

 

By:  /s/ JIGISHA DESAI

Name:  Jigisha Desai

Title:    VP and Treasurer






Third Amended and Restated Guaranty Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:  /s/ BRIDGETT J. MANDUK MOWRY

Name: Bridgett J. Manduk Mowry

Title:   Vice President

 

 

 

Third Amended and Restated Guaranty Agreement

Signature Page

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Guaranty Joinder Agreement

 

 

GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER AGREEMENT dated as of _____________, 20__ (this “Guaranty
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Guarantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Bank Creditors (as defined in the Guaranty Agreement referenced below;
all capitalized terms used but not defined herein shall have the meanings given
to such terms in such Guaranty Agreement).

 

RECITALS:

 

A.Granite Construction Incorporated, a Delaware corporation (the “Company”) and
certain of Subsidiaries of the Company are party to a Third Amended and Restated
Guaranty Agreement dated as of May 31, 2018 (as in effect on the date hereof,
the “Guaranty Agreement”).

 

B.The Joining Guarantor is a Subsidiary of the Company and is required by the
terms of the Credit Agreement to be joined as a party to the Guaranty Agreement
as a Guarantor.

 

C.The Joining Guarantor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement, Secured Cash Management Agreements, Secured Hedge
Agreements, Secured Card Related Products Agreements and Secured Bilateral
Letters of Credit.

 

In order to induce the Secured Bank Creditors to from time to time make and
maintain extensions of credit under the Credit Agreement, Secured Cash
Management Agreements, Secured Hedge Agreements, Secured Card Related Products
Agreements and Secured Bilateral Letters of Credit, the Joining Guarantor hereby
agrees as follows:

 

1.Joinder.  The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty Agreement as a Guarantor and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Guarantor or to which each Guarantor is subject thereunder, including
without limitation the joint and several, unconditional, absolute, continuing
and irrevocable guarantee to the Administrative Agent for the benefit of the
Secured Bank Creditors of the payment and performance in full of the Guaranteed
Liabilities (as defined in the Guaranty Agreement) whether now existing or
hereafter arising, all with the same force and effect as if the Joining
Guarantor were a signatory to the Guaranty Agreement.

 

2.Affirmations.  The Joining Guarantor hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the waivers,

A-1

 

--------------------------------------------------------------------------------

 

representations, warranties, acknowledgements and certifications applicable to
any Guarantor contained in the Guaranty Agreement.

 

3.Severability.  The provisions of this Guaranty Joinder Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty Joinder Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

 

4.Counterparts.  This Guaranty Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Guarantor.  Without limiting the foregoing provisions of this
Section 4, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Guaranty Joinder Agreement.

 

5.Delivery.  The Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents, Secured Cash Management Agreements, Secured
Hedge Agreements, Secured Card Related Products Agreements and Secured Bilateral
Letters of Credit made and maintained, in reliance on this Guaranty Joinder
Agreement and the Joining Guarantor’s joinder as a party to the Guaranty
Agreement as herein provided.

 

6.Governing Law; Jurisdiction; Arbitration; Waiver of Jury Trial; Etc.  The
provisions of Sections 26 and 27 of the Guaranty Agreement are hereby
incorporated by reference as if fully set forth herein.

 

 

[Signature page follows.]

 

 




A-2

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.

 

 

JOINING GUARANTOR:

 

___________________________________

 

 

By:_________________________________

Name: ______________________________

Title:   ______________________________

 

 

A-3

 

 